Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with Philip S. Hof on 1/4/2022.

The application has been amended as follows:
Independent claims 1, 13 and 20 are amended so that the claims appear as follows:
1. (Currently amended) A system comprising: 
a first group of sensors associated with an energy storage module that includes multiple energy storage devices, the sensors in the first group configured to generate sensor measurements representing one or more parameters of the energy storage module; and 
a control circuit including one or more processors, the control circuit configured to receive the sensor measurements generated by the sensors and determine one or more of (i) a reference value of a specific parameter of the one or more parameters over time 
the control circuit is configured to compare one or more of a monitored value of the specific parameter, based on the sensor measurements generated by the sensors of the first group, to the reference value, or a monitored variation of the specific parameter, based on the sensor measurements generated by the sensors of the first group, to the reference variation, and detect a deviation condition responsive to one or more of (i) a rate of change of the monitored value differing from a rate of change of the reference value by more than a designated tolerance margin or (ii) the monitored variation between two monitored values of the specific parameter exceeding the reference variation by more than the designated tolerance margin, wherein the two monitored values that define the monitored variation are based on the sensor measurements generated by two different sensors in the first group, and2PATENT WAB/P/1 8049/US/ORGi (5 52-0465US 1) 
responsive to detecting the deviation condition, the control circuit is configured to generate a control signal configured to change an operating condition of the energy storage module; wherein the operating condition of the energy storage module is changed based on the control signal.

13. (Currently amended) A method comprising: 

determining one or more of (i) a reference value of a specific parameter of the one or more parameters over time based at least in part on the sensor measurements generated by at least two of the sensors in the first group and corresponding to at least two of the energy storage devices of the energy storage module, or (ii) a reference variation of the specific parameter of the one or more parameters over time based at least in part on the sensor measurements generated by the at least two sensors in the first group and corresponding to the at least two energy storage devices of the energy storage module; 
comparing one or more of a monitored value of the specific parameter, based on the sensor measurements generated by the first group of sensors, to the reference value, or a monitored variation of the specific parameter, based on the sensor5PATENT WAB/P/1 8049/US/ORGi (5 52-0465US 1)measurements generated by the first group of sensors, to the reference variation; 
detecting a deviation condition responsive to one or more of (i) a rate of change of the monitored value differing from a rate of change of the reference value by more than a designated tolerance margin or (ii) the monitored variation between two monitored values of the specific parameter exceeding the reference variation by more than the designated tolerance margin, wherein the two monitored values that define the 
responsive to detecting the deviation condition, generating a control signal configured to change an operating condition of the energy storage module; wherein the operating condition of the energy storage module is changed based on the control signal.

20. (Currently amended) A system comprising: 
a control circuit including one or more processors, the control circuit configured to obtain sensor measurements generated by a group of sensors associated with an energy storage module that includes multiple energy storage devices, the sensor measurements representing one or more parameters of the energy storage module, the control circuit configured to compare the sensor measurements that represent a specific parameter of the one or more parameters to one or more of a reference value of the specific parameter or a reference variation of the specific parameter, wherein each of the reference value and the reference variation is based at least in part on the sensor measurements generated by at least two of the sensors in the group and corresponding to at least two of the energy storage devices of the energy storage module, 
the control circuit configured to detect a deviation condition responsive to one or more of (i) a rate of change of the sensor measurements of the specific parameter differing from a rate of change of the reference value by more than a designated tolerance margin or (ii) a variation between two of the sensor measurements of 
in response to detecting the deviation condition, the control circuit is configured to identify a first sensor of the group that generated one or more of the sensor measurements that deviate from the reference value or from the reference variation, estimate a cause of the deviation based at least in part on the sensor measurements generated by the first sensor, and generate a control signal to modify cooling of the energy storage module; wherein the cooling of the energy storage module is changed based on the control signal.

REASONS FOR ALLOWANCE
	Claims 1-3, 5-13, 15-16 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-12 and 21-22
Regarding claim 1, the prior art of record, Doyle et al. (US 20050182536) discloses a system for performing a method for determining a potential failure of a battery in a vehicle. The method includes determining one or more battery characteristics during a vehicle starting event, and comparing the battery characteristics to stored reference parameters derived from one or more prior starting events. The method also includes activating a battery alert indicator that indicates a potential battery failure if a selected battery characteristic exceeds a selected reference parameter (Doyle, see [0023], [0031]-[0039], [0040], [0059] and Fig. 2). The prior art of record, 

receive the sensor measurements generated by the sensors and determine one or more of (i) a reference value of a specific parameter of the one or more parameters over time based at least in part on the sensor measurements generated by at least two of the sensors in the first group and corresponding to at least two of the energy storage devices of the energy storage module, or (ii) a reference variation of the specific parameter of the one or more parameters over time based at least in part on the sensor measurements generated by the at least two sensors in the first group and corresponding to the at least two energy storage devices of the energy storage module, the control circuit is configured to compare one or more of a monitored value of the specific parameter, based on the sensor measurements generated by the sensors of the first group, to the reference value, or a monitored variation of the specific parameter, based on the sensor measurements generated by the sensors of the first group, to the reference variation, and detect a deviation condition responsive to one or more of (i) a rate of change of the monitored value differing from a rate of change of the reference value by more than a designated tolerance margin or (ii) the monitored variation between two monitored values of the specific parameter exceeding the reference variation by more than the designated tolerance margin, wherein the two monitored values that define the monitored variation are based on the sensor measurements generated by two different sensors in the first group, and2PATENT WAB/P/1 8049/US/ORGi (5 52-0465US 1)responsive to detecting the deviation condition, the control circuit is configured to generate a control signal configured to change an operating 

Claims 13, 15-16, 18-19 and 23
Regarding claim 13, the prior art of record, Doyle et al. (US 20050182536) discloses a method for determining a potential failure of a battery in a vehicle. The method includes determining one or more battery characteristics during a vehicle starting event, and comparing the battery characteristics to stored reference parameters derived from one or more prior starting events. The method also includes activating a battery alert indicator that indicates a potential battery failure if a selected battery characteristic exceeds a selected reference parameter (Doyle, see [0023], [0031]-[0039], [0040], [0059] and Fig. 2). The prior art of record, Stuck Andersen (US 20010001533) discloses a battery charger monitors an open-circuit voltage across the battery and the rate of change of temperature of the battery to determine a time to terminate the process of charging the battery. Charging proceeds in four stages. In the first stage the open-circuit voltage of the battery is monitored until such voltage crosses a threshold value. In the second stage, the rate of change of battery temperature is monitored to determine a reference value, for example, a minimum of the monitored rate. In the third stage, the rate of change of battery temperature is again monitored to identify a time when such rate exceeds the reference value by a predetermined amount. In the fourth stage, power supplied to charge the battery is limited immediately after stage three or a predetermined time after stage three for example by reducing the charging current to a trickle-charge level or by reducing the voltage by about 100 mV 
However, regarding claim 13, the combination of prior arts does not describe:
determining one or more of (i) a reference value of a specific parameter of the one or more parameters over time based at least in part on the sensor measurements generated by at least two of the sensors in the first group and corresponding to at least two of the energy storage devices of the energy storage module, or (ii) a reference variation of the specific parameter of the one or more parameters over time based at least in part on the sensor measurements generated by the at least two sensors in the first group and corresponding to the at least two energy storage devices of the energy storage module; comparing one or more of a monitored value of the specific parameter, based on the sensor measurements generated by the first group of sensors, to the reference value, or a monitored variation of the specific parameter, based on the 

Claim 20
Regarding claim 20, the prior art of record, Doyle et al. (US 20050182536) discloses a system for performing a method for determining a potential failure of a battery in a vehicle. The method includes determining one or more battery characteristics during a vehicle starting event, and comparing the battery characteristics to stored reference parameters derived from one or more prior starting events. The method also includes activating a battery alert indicator that indicates a potential battery failure if a selected battery characteristic exceeds a selected reference parameter (Doyle, see [0023], [0031]-[0039], [0040], [0059] and Fig. 2). The prior art of record, Stuck Andersen (US 20010001533) discloses a battery charger monitors an open-circuit 
However, regarding claim 20, the combination of prior arts does not describe:
compare the sensor measurements that represent a specific parameter of the one or more parameters to one or more of a reference value of the specific parameter or a reference variation of the specific parameter, wherein each of the reference value and the reference variation is based at least in part on the sensor measurements generated by at least two of the sensors in the group and corresponding to at least two of the energy storage devices of the energy storage module, the control circuit configured to detect a deviation condition responsive to one or more of (i) a rate of change of the sensor measurements of the specific parameter differing from a rate of change of the reference value by more than a designated tolerance margin or (ii) a variation between two of the sensor measurements of the 7PATENT WAB/P/1 8049/US/ORGi (5 52-0465US 1) specific parameter, generated by two different sensors in the first group, exceeding the reference variation by more than the designated tolerance margin, and in response to detecting the deviation condition, the control circuit is configured to identify a first sensor of the group that generated one or more of the sensor measurements that deviate from the reference value or from the reference variation, estimate a cause of the deviation based at least in part on the sensor measurements generated by the first sensor, and generate a control signal to modify cooling of the energy storage module; wherein the cooling of the energy storage module is changed based on the control signal

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LINJASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117